EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu, Registration No. 74,923 on November 3, 2021.

The application has been amended as follows: 
(Currently Amended) A document processing system comprising: 
a first device is connected with a second device;
[[a]]the first device capable of executing a document processing application, the first device including 
	a first processor configured to: 
control a first display unit of the first device to display an electronic document to be processed and a plurality of object attachment buttons, to which attachment commands of a plurality of types of objects attachable to the electronic document are respectively assigned, in the document processing application; 
display a graphical user interface (GUI) on the electronic document, wherein the GUI comprises the plurality types of objects for selection: and 
receive a selection operation performed by a user to select an object from the plurality of types of objects displayed on the GUI corresponding to the plurality of object attachment buttons and assign the the second device, and 
the second device capable of executing the document processing application, the second device including 
a second processor configured to: 
control the second display unit of the second device to display the electronic document to be processed and to together display the selection object attachment button to which an attachment command of the selection object is assigned, wherein the second display unit of the second display device has a size smaller than a size of the first display unit of the first device.

2. (Previously Presented) The document processing system according to claim 1,
wherein the second processor displays the selection object attachment button in a document display area on which the electronic document to be processed is displayed.

3. (Previously Presented) The document processing system according to claim 1,
wherein the second processor displays the selection object attachment button according to a type of the electronic document to be processed.

4. (Currently Amended) A non-transitory computer readable medium storing a document processing program, that when executed by a computer, causes the 
connect with another device;
execute a document processing application executed by the another device, wherein the another device including a first processor, wherein the first processor controls a first display unit of the another device to display an electronic document to be processed and a plurality of object attachment buttons to which attachment commands of a plurality of types of objects attachable to the electronic document
control the second display unit of the computer to display the electronic document to be processed and to together display the selection object attachment button to which an attachment command of the selection object is assigned, wherein the second display unit of the computer has a size smaller than a size of the first display unit of the another device.

5. (Currently Amended) A non-transitory computer readable medium storing a document processing program, that when executed by a computer, causes the 
	connect with another device;

execute a document processing application executed the another device, the another device including a first processor, wherein the first processor attaches a plurality of types of objects to an electronic document to be processed and controls a first display unit of the another device to display a plurality of object attachment buttons to which attachment commands of the plurality of types of objects are respectively assigned, wherein the first processor displays a graphical user interface (GUI) on the electronic document[[ ]], wherein the GUI comprises the plurality types of objects for selection, and wherein the first processor receives a selection operation performed by a user to select an object from the plurality of types of objects displayed on the GUI corresponding to the plurality of object attachment buttons and assigns the selected object as a selection object attachment button to be displayed on a second display unit of the computer;
attach some types of the objects among the plurality of types of objects attachable by the first processor of the another device, to the electronic document to be processed; and
control the second display unit of the computer to display the electronic document to be processed and to together display the selection object attachment button which an attachment command of the selection object is assigned.

6. (Previously Presented) The document processing system according to claim 1, wherein the plurality of object attachment buttons are a plurality of annotation attachment buttons, wherein the plurality of types of objects are a plurality of types of annotations corresponding to the plurality of annotation attachment buttons, wherein the selection object is a selection annotation selected from the plurality of types of annotations by the user through the first device, and wherein the second processor of the second device controls the second display unit to display a selection annotation attachment button to which the selection annotation is assigned.

7. (Previously Presented) The document processing system according to claim 6, wherein the plurality types of annotations comprise a basic annotation, a stamp annotation, and a figure annotation.

8. (Previously Presented) The document processing system according to claim 6, wherein the plurality types of annotations comprise an annotation which the user recently uses in the document processing application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177